Citation Nr: 1540144	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for hemorrhoids.

2.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active service in the U.S. Army from March 1987 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this case is now with the RO in Los Angeles, California.  

The Veteran requested a hearing, which was scheduled for April 22, 2015, before a Veterans Law Judge in Washington, DC.  However, the Veteran's representative submitted a correspondence in March 2015 requesting cancellation due to the Veteran's inability to attend.  Accordingly, no hearing was held.  The Veteran did attend a formal hearing at the RO before a Decision Review Officer in June 2010.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hemorrhoids have not been shown to be more than mild or moderate; evidence of thrombosis, irreducibility, excessive redundant tissue, frequent recurrences, persistent bleeding with secondary anemia, or fissures, has not been indicated.  



CONCLUSION OF LAW

The criteria for a compensable disability rating for hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, Diagnostic Code (DC) 7336 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issue decided in the instant document, VA provided adequate notice in a letter.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issue decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations in August 2008, October 2010, and April 2013.  The resulting reports describe the Veteran's hemorrhoid disability, take into consideration the relevant history, and provide an adequate rationale for any conclusions reached.  The Board finds them adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  


	(CONTINUED ON NEXT PAGE)


II.  Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Veteran currently has a noncompensable rating for his hemorrhoids under 38 C.F.R. § 4.114, DC 7336, the only applicable diagnostic code for evaluating this disability.  A compensable rating is warranted in cases where the evidence indicates the presence of external or internal hemorrhoids which are: Large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences (10 percent); or with persistent bleeding and with secondary anemia, or with fissures (20 percent).  See 38 C.F.R. § 4.114, DC 7336.

When assigning ratings under this diagnostic code, it should be noted that DC 7336 does not contain successive rating criteria.  In other words, not all criteria for a 10 percent rating must be met before a 20 percent rating may be considered.  Rather, the Board must identify which disability rating most accurately reflects a claimant's disability picture, irrespective of formal rules of construction.  Compare Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) with Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  If there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the Veteran's disability picture more nearly approximates the criteria required for that rating.

After a thorough review of the record, the Board finds that a compensable rating for hemorrhoids is not warranted for any time period on appeal.  The RO awarded the Veteran service connection for hemorrhoids with an effective date in May 2007, when she filed her claim.  

VA first afforded the Veteran an examination for this claim in August 2008.  During the clinical interview, the Veteran reported frequent recurrent hemorrhoids.  She would treat the hemorrhoids with "Preparation H, Tucks, hot compresses, [and] hydrocortisone suppositories."  However, a rectal examination revealed no evidence of ulceration, fissures, reduction of lumen, rectal tonus, trauma, rectal bleeding, proctitis, infections, protrusion or loss of sphincter control.  Essentially, there were no hemorrhoids detected during the rectal examination.  Accordingly, the examiner concluded that the Veteran's hemorrhoid symptoms had resolved. 

Subsequent VA treatment records document the diagnosis of hemorrhoids, showing that the Veteran was prescribed hydrocortisone cream and suppositories.  In an October 2010 VA examination, the Veteran underwent another rectal examination, the results of which were normal.  Specifically, the examiner did not find any evidence of present hemorrhoids.  Noting the Veteran's history of a hemorrhoidectomy, the examiner provided a diagnosis of status post hemorrhoidectomy, no hemorrhoids on examination.  

Last, in an April 2013 VA examination given for the Veteran's claim for service connection for irritable bowel syndrome, no hemorrhoids were present during the rectal examination undertaken.  

The evidence of record fails to identify external or internal hemorrhoids which are large, thrombotic, irreducible, manifested by excessive redundant tissue, or evidencing frequent recurrences.  There is likewise no indication of anemia or anal fissures during the appeal period.  There is competent, credible complaints of recurrent hemorrhoids by the Veteran in her hearing testimony from June 2010.  However, neither the presence of hemorrhoids, nor their frequency, was evident to the VA examiners of record.  Essentially, the evidence of record more nearly approximates the Veteran having mild to moderate hemorrhoids, and there is little or no corroboration of any other symptoms that would approximate the criteria for a higher compensable rating.  Therefore, a compensable rating for hemorrhoids is not warranted.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a compensable disability rating for hemorrhoids is denied.  



REMAND

The Veteran was afforded an examination for her claim of service connection for a right ankle disability in October 2010.  X-ray images of the right ankle revealed ligamental laxity in the right ankle status post multiple sprains.  There also was a 4 millimeter plantar calcaneal spur.  During the clinical interview, the Veteran described first spraining her right ankle during basic training and needing to use crutches after.  She reported that since that initial sprain, she had suffered recurrent sprains in the right ankle, manifested by a "giving way."  Symptoms present during the examination were pain and instability.  It is clear from this VA examination that the Veteran has a right ankle disability and that the present disability element of service connection is met.  However, the examiner provided no opinion as to the etiology of her diagnosed right ankle disability.

The Veteran's statements during her June 2010 hearing and the October 2010 VA examination regarding the etiology of her ankle sprain are corroborated by her service treatment records.  Clinical records from March 1987 document the Veteran receiving treatment after sustaining a right ankle sprain.  The Veteran was put on a physical profile subsequently.  Thus, the Veteran has an in-service injury to her right ankle.  

Absent from the record, however, is any medical opinion regarding the cause of the Veteran's current right ankle disability.  Therefore, a new examination is necessary in order to obtain a medical opinion that addresses whether the Veteran's right ankle disability is related to her active service, particularly, her active service injury to her right ankle.  38 U.S.C. § 5013A (West 2014)

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran is scheduled for appropriate VA examination for her claim of service connection for a right ankle disability.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a)  The examiner should identify any and all right ankle disabilities the Veteran has had at any time since she filed her claim in May 2007.  The examiner is asked to address the October 2010 VA examination report's diagnosis of ligamental laxity in the right ankle status post multiple sprains.

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right ankle disability had onset during or as a result of the Veteran's active service or was caused by her active service.  

Specifically, the examiner is asked to address the various treatment notes from March 1987 in which a right ankle sprain is documented in the Veteran's service treatment records.  Any opinion regarding a present right ankle disability must account for the Veteran's in-service right ankle injury and address whether the Veteran's current diagnosis is related to these in-service symptoms.  

Last, any opinion rendered must account for the Veteran's competent and credible assertions that her right ankle symptoms had onset during her active service and had progressively worsened since then.  

2.  After completing the requested action, the claim for service connection for a right ankle disability should be readjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


